Citation Nr: 1500152	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  11-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 30 percent for left knee chondromalacia patella with dislocation and subluxation (hereinafter "left knee disability").


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1985 to January 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for left knee chondromalacia patella and assigned a 10 percent disability rating, effective November 19, 2010 (date the claimed was received by VA).  During the pendency of this appeal, the Veteran moved and the current agency of original jurisdiction (AOJ) is the VA RO in Honolulu, Hawaii.  In an October 2014 rating decision, the RO granted a separate 20 percent disability rating under Diagnostic Code 5257 for subluxation/dislocation associated with the left knee disability.   

In August 2013, the Board remanded the issue on appeal for additional development.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    

The issues of dependency benefits and service connection for bilateral hearing loss and tinnitus have been raised by the record (see September 2014 Statement in Support of Claim (VA Form 21-4138) and November 2014 Declaration of Status of Dependents (VA Form 21-686c)), but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. 





REMAND

Initial Rating for a Left Knee Disability

Review of the record indicates that, pursuant to the August 2013 Board remand instructions, a VA joint examination was conducted on December 11, 2013.  The Veteran underwent a left patella femoral arthroplasty on December 20, 2013.  In a May 2014 written statement, the representative noted that the Veteran had not been afforded a new VA examination following the left knee surgery and contended that the VA examination was inadequate.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).        

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to assist in determining the current severity of the service-connected left knee disability.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

2.  Then, readjudicate the issue of a higher initial rating for the left knee disability.  If the issue on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







